Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 1 of 96 PageID# 1567




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
  NAVIENT SOLUTIONS, LLC,
        Plaintiff,
        v.

  DEPARTMENT OF EDUCATION and DR.           Case No.: 1:21-cv-324-TSE-MSN
  MIGUEL CARDONA, Secretary of
  Education, in His Official Capacity,

        Defendants.


                      SUPPLEMENTAL ADMINISTRATIVE RECORD
                             VOLUME 2 (Pages 1393-485)
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 2 of 96 PageID# 1568




                             NAVIENT V. DEPARTMENT OF EDUCATION
                                       Case No. 21-CV-00324
                            SUPPLEMENTAL ADMINISTRATIVE RECORD

  Document Description                                                                 Bates No.

  Final Audit Determination of Federal Student Aid Letter from Patricia Trubia,        1345-71
  Director, Financial Institution Oversight Service, Federal Student Aid, to John
  Remondi, President and Chief Operating Officer, Sallie Mae, Inc., dated
  September 25, 2013

  Affidavit of Jason Wheeler dated November 24, 2015                                   1372-78

  Affidavit of Sheila M. Ryan-Macie dated March 24, 2015                               1379-476

  Letter from Robert Evans, former Director of Policy and Development, U.S.            1477-78
  Department of Education, to Sheila Ryan-Macie, dated March 18, 2014

  Affidavit of John (Jack) Remondi, dated September 22, 2016                           1479-81

  NCHER Website Interest & Special Allowance Rate Information, Historic 91-            1482-85
  Day T-Bill Rates

  1993 Trust Agreement                                                                 1486-517

  Official Statement Relating to Nellie Mae 1993 Series G (Aug. 1, 1993)               1518-94

  Affidavit of Mark L. Heleen dated September 23, 2016                                 1595-97

  Navient Responses to OIG Questions of December 14, 2007                              1598-600

  Letter from Robert S. Lavet, General Counsel, Sallie Mae, to Theresa Shaw,           1601
  U.S. Department of Education, dated February 15, 2007

  Affidavit of Jane Roig dated November 11, 2016                                       1602-03

  Emails concerning Freedom of Information Act dated April 26, 2017 and May 15, 2017   1604-07

  Letter from Theresa Shaw to Thomas J. Fitzpatrick dated January 24, 2007             1608-11

  Final Audit Report, Special Allowance Payments to Sallie Mae’s Subsidiary,           1612-75
  Nellie Mae, for Loans Funded by Tax-Exempt Obligations, dated August 2009

  Respondent Navient Corporation’s Request for Review of Final Audit                   1676-737
  Determination, dated July 27, 2016

  Brief in Support of Navient Corporation’s Appeal of the Final Audit                  1738-83
  Determination Issued by the Office of the Inspector General of the Department of
  Education, dated September 27, 2016

  Navient Corporation’s Reply Brief in Support of Appeal of Final Audit                1784-816
  Determination, dated November 23, 2016
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 3 of 96 PageID# 1569




  Transcript of March 30, 2017, Oral Argument                                                    1817-2018

  Navient Corporation’s Supplemental Brief, dated May 19, 2017                                   2019-40

  Hearing Official’s Initial Decision, dated March 7, 2019                                       2041-60

  DCL 93-L-161                                                                                   2061-77

  DCL 93-L-163                                                                                   2078-81

  DCL 96-L-186                                                                                   2082-87

  DCL FP-06-15                                                                                   2088-93

  DCL FP-07-01                                                                                   2094-99

  DCL FP-07-06                                                                                   2100-38

  Brief in Support of Navient Corporation's Appeal of the Hearing Official's Initial Decision,   2139-91
  dated April 8, 2019

  Motion for Leave To File a Reply in Support of Navient Corporation’s Appeal of the             2192-201
  Hearing Official’s Initial Decision

  Navient Visuals from Oral Argument before the Department of                                    2202-09
  Education Office of Hearings and Appeals, dated March 30 2017

  Brief in Support of Federal Student Aid’s Final Audit Determination, dated October 28,         2210-54
  2016

  Supplemental Brief in Support of Federal Student Aid’s Final Audit Determination, dated        2255-76
  May 19, 2017

  Brief in Response to Navient Corporation’s Appeal of Hearing Official’s Initial Decision,      2277-318
  dated May 3, 2018

  Motion for Leave To File a Sur-Reply Brief in Response to Reply Brief in Support of            2319-35
  Navient Corporation’s Appeal of Hearing Official’s Initial Decision), dated May 31, 2019
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 4 of 96 PageID# 1570




                             Exhibit 2




                                       1393
                                                                            App. 5, Ex. 2
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 5 of 96 PageID# 1571




                                        1394
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 6 of 96 PageID# 1572




                                       1395
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 7 of 96 PageID# 1573




                                       1396
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 8 of 96 PageID# 1574




                                       1397
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 9 of 96 PageID# 1575




                                       1398
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 10 of 96 PageID# 1576




                                       1399
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 11 of 96 PageID# 1577




                                       1400
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 12 of 96 PageID# 1578




                                       1401
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 13 of 96 PageID# 1579




                                       1402
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 14 of 96 PageID# 1580




                                       1403
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 15 of 96 PageID# 1581




                                       1404
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 16 of 96 PageID# 1582




                                       1405
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 17 of 96 PageID# 1583




                                       1406
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 18 of 96 PageID# 1584




                                       1407
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 19 of 96 PageID# 1585




                                       1408
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 20 of 96 PageID# 1586




                                       1409
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 21 of 96 PageID# 1587




                                       1410
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 22 of 96 PageID# 1588




                                       1411
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 23 of 96 PageID# 1589




                                       1412
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 24 of 96 PageID# 1590




                                       1413
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 25 of 96 PageID# 1591




                                       1414
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 26 of 96 PageID# 1592




                                       1415
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 27 of 96 PageID# 1593




                                       1416
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 28 of 96 PageID# 1594




                                       1417
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 29 of 96 PageID# 1595




                                       1418
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 30 of 96 PageID# 1596




                                       1419
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 31 of 96 PageID# 1597




                                       1420
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 32 of 96 PageID# 1598




                                       1421
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 33 of 96 PageID# 1599




                                       1422
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 34 of 96 PageID# 1600




                                       1423
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 35 of 96 PageID# 1601




                                       1424
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 36 of 96 PageID# 1602




                                       1425
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 37 of 96 PageID# 1603




                                       1426
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 38 of 96 PageID# 1604




                                       1427
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 39 of 96 PageID# 1605




                                       1428
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 40 of 96 PageID# 1606




                                       1429
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 41 of 96 PageID# 1607




                                       1430
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 42 of 96 PageID# 1608




                                       1431
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 43 of 96 PageID# 1609




                                       1432
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 44 of 96 PageID# 1610




                                       1433
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 45 of 96 PageID# 1611




                                       1434
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 46 of 96 PageID# 1612




                                       1435
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 47 of 96 PageID# 1613




                                       1436
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 48 of 96 PageID# 1614




                                       1437
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 49 of 96 PageID# 1615




                                       1438
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 50 of 96 PageID# 1616




                                       1439
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 51 of 96 PageID# 1617




                                       1440
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 52 of 96 PageID# 1618




                                       1441
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 53 of 96 PageID# 1619




                                       1442
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 54 of 96 PageID# 1620




                                       1443
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 55 of 96 PageID# 1621




                            Exhibit 3




                                       1444
                                                                            App. 5, Ex. 3
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 56 of 96 PageID# 1622




                                       1445
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 57 of 96 PageID# 1623




                                       1446
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 58 of 96 PageID# 1624




                                       1447
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 59 of 96 PageID# 1625




                                       1448
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 60 of 96 PageID# 1626




                                       1449
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 61 of 96 PageID# 1627




                                       1450
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 62 of 96 PageID# 1628




                                       1451
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 63 of 96 PageID# 1629




                                       1452
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 64 of 96 PageID# 1630




                                       1453
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 65 of 96 PageID# 1631




                                       1454
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 66 of 96 PageID# 1632




                                       1455
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 67 of 96 PageID# 1633




                                       1456
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 68 of 96 PageID# 1634




                                       1457
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 69 of 96 PageID# 1635




                                       1458
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 70 of 96 PageID# 1636




                                       1459
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 71 of 96 PageID# 1637




                                       1460
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 72 of 96 PageID# 1638




                                       1461
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 73 of 96 PageID# 1639




                                       1462
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 74 of 96 PageID# 1640




                                       1463
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 75 of 96 PageID# 1641




                                       1464
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 76 of 96 PageID# 1642




                                       1465
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 77 of 96 PageID# 1643




                                       1466
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 78 of 96 PageID# 1644




                                       1467
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 79 of 96 PageID# 1645




                                       1468
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 80 of 96 PageID# 1646




                                       1469
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 81 of 96 PageID# 1647




                                       1470
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 82 of 96 PageID# 1648




                                       1471
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 83 of 96 PageID# 1649




                                       1472
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 84 of 96 PageID# 1650




                                       1473
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 85 of 96 PageID# 1651




                                       1474
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 86 of 96 PageID# 1652




                                       1475
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 87 of 96 PageID# 1653




                                       1476
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 88 of 96 PageID# 1654




                                                                  The Evans Consulting Group, Inc.
                                                                                                 202-465-4766
                                                                                                 888-454-3101
                                                                                            FAX: 443-638-0238
                                                                                        www.evansconsulting.org




   March 18, 2014


   Sheila M. Ryan-Macie
   Senior Vice President, Operations Administration
   Sallie Mae
   300 Continental Drive
   Newark, DE 19713

   Dear Sheila:

   I am writing about your request for background information on a Dear Colleague Letter (DCL) issued by
   the U.S. Department of Education in November of 1993. That DCL addressed changes made by the
   Omnibus Reconciliation Act (OBRA) of 1993 and, in particular, changes to the payment of special
   allowance on loans financed with tax-exempt financings. At the time the letter was issued, I was the
   director of policy and development for the Department.

   Summary of Events Taking Place

   I recall that 1993 was a very active period within the policy division at the Department. In July of 1992, the
   Higher Education Act was reauthorized and the Department was required to establish committees to
   develop proposed regulations to address the changes in law. In addition, in December of 1992, the
   Department issued final regulations implementing the 1986 reauthorization as well as other changes in
   law. The issuance of the 1992 regulations following the 1992 reauthorization created some confusion for
   the higher education community. Given the number of questions that were being asking of the
   Department, the Secretary made a decision to delay the enforcement of the regulations. The policy
   division was directed to gather concerns and questions from the community, and thereafter provide
   clarifying guidance. A third event during this period was the Omnibus Reconciliation Act of 1993, a
   change in law which also required administrative guidance to be issued by the Department.

   Due to these various events, in the course of 1993 there were numerous meetings with the higher
   education community – as I recall we met monthly over the course of five to six months. As chairperson of
   the National Council Higher Education Loan Programs (NCHELP) Regulations Committee and an
   NCHELP designee for negotiated rulemaking, you were actively engaged in the policy discussions and, in
   particular, on matters relating to the unique billing requirements for tax-exempt financing. I very much
   recall you being the industry expert on the topic.

   Department Policy Changes

   As I recall, the Department’s final regulations changed its historical policy on special allowance
   requirements for tax-exempt financing. This topic was one of the areas of confusion created by the 1992
   regulations. The confusion was not created by the then-recent change in law, but rather was due to



                                 7852 Eagle Ranch Road | Fort Collins, CO 80528
                                                        1477
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 89 of 96 PageID# 1655
   Letter from ECG
   Page 2 of 2



   changes in regulations which were not discussed in any commentary to the final regulation. I recall you
   making numerous requests for clarification on this provision as it substantially changed the requirements
   for entities subject to these rules. You were also vocal in your objection to the policy change given its
   potential to be costly for nonprofit entities or the government, depending on swings in interest rates.

   In the midst of these discussions, OBRA 1993 was enacted. That law also changed the requirements for
   special allowance for tax-exempt loans. In particular, the new law eliminated the unique special allowance
   provisions for loans financed with newly issued tax-exempt obligations; such loans would be billed like
   others loans. Again, I recall you asking for specific guidance to ensure that entities established the correct
   billing rules for special allowance.

   The November 1993 DCL

   While I don’t recall the specific questions you raised during this time period, I do recall (as noted above)
   your numerous requests for guidance to ensure accurate billing. I recently reviewed the referenced Dear
   Colleague Letter and have the following observations:

       ·   Entities were engaging in different types of financing programs and were no longer relying solely
           on secured tax-exempt bond financings.
       ·   The inclusion of the phrase “in whole or part” was consistent with the policy direction being taken
           at the time by the Department to expand the one-half SAP limitations.
       ·   The DCL did not include the term “In general” or a similar phrase, which we used at the
           Department to create policy flexibility. This indicates to me that the Department wanted a bright
           line in this policy decision – if a loan was financed in part with tax-exempt obligations, it was
           subject to the restriction.
       ·   It’s highly probable the words “in whole or part” were inserted to address a specific question or
           activity the Department was seeking to address – I don’t believe we would have inserted the
           phrase if, in fact, it had no meaning.

   Please let me know if I can be of further assistance.

   Sincerely yours,




   Robert W. (Bob) Evans
   President & CEO




                                                        1478
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 90 of 96 PageID# 1656




                                       1479                          NAV_000135
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 91 of 96 PageID# 1657




                                       1480                          NAV_000136
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 92 of 96 PageID# 1658




                                       1481                          NAV_000137
Interest & Special Allowance Rate Information - NCHER                    Page 1 of 2
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 93 of 96 PageID# 1659




                                                                                                                                               Print Page   |   Contact Us    |   Sign Out


  COMMUNITY SEARCH                                                                                                                                     MY PROFILE

     Enter search criteria...   Interest & Special Allowance Rate Information                                                                        » Profile Home
  Search »
                                                                                                                                                     » Manage Profile
                                More in this Section...                                                                                              » Groups
  HOME
                                                                                                                                                     » Networks
  ABOUT US                                                                                                                                           » Files & Links
                                     Share |
                                                                                                                                                     » Favorites
  BLOG SEARCH
                                Current FFELP Interest Rates                                                                                         » Messages
  COMMONLINE                    2008-09 through 2011-12: Legislated cut subsidized Stafford loan interest rates for undergraduate students           » Connections
                                to 6.0%, 5.6%, 4.5% and 3.4%, with a return to 6.8% in 2012-13. These cuts are available only to                     » Membership Info
  CONFERENCES                   undergraduate students, not graduate students, and only for subsidized Stafford loans, not unsubsidized
                                Stafford loans. Those loans remain at 6.8%.                                                                          » Refer a Co-worker
  E-LIBRARY
                                The following are the current interest rates for Federal Stafford and PLUS loans first disbursed on or after
                                7/01/06:                                                                                                                HOT TOPICS                MORE
  INITIATIVES

  LOAN REPAYMENT INFO
                                Stafford:
                                                                                                                                                     6/5/2014
                                      • Subsidized Undergraduate: 6.0%                                                                               Current Daily Briefing
  NEWS
                                      • Unsubsidized and all graduate: 6.8%
  MEMBER COMMITTEES             PLUS:                                                                                                                   CALENDAR                  MORE

  MEMBER ORGANIZATIONS                • Federal Family Eduation Loan Program 8.5%
                                                                                                                                                     7/16/2014
                                      • Direct Loan Program 7.9%                                                                                     NCHER Debt Management
  MEMBER DIRECTORY
                                                                                                                                                     Committee Meeting July 16, 2014
  SERVICEMEMBER INFO            Interest Rate Information Charts                                                                                     11/3/2014 » 11/5/2014
                                                                                                                                                     2014 KNOWLEDGE
                                                                                                                                                     SYMPOSIUM
                                  ITEM NAME                                           POSTED BY                         DATE POSTED


                                                                                     Administration
                                 2012-2013 Interest Rates PDF (23.79 KB) [ more ]                                        11/27/2012
                                                                                                                                                     ONLINE SURVEYS

                                                                                     Administration
                                 2011-2012 Interest Rates PDF (23.72 KB) [ more ]                                         7/6/2011                   » 2014 Spring Convention
                                                                                                                                                       Survey
                                                                                     Administration
                                 2010-2011 Interest Rates PDF (56.57 KB) [ more ]                                         7/6/2011

                                                                                     Administration
                                 2009-2010 Interest Rates PDF (55.62 KB) [ more ]                                         7/6/2011

                                                                                     Administration
                                 2008-2009 Interest Rates PDF (55.88 KB) [ more ]                                         7/6/2011

                                                                                     Administration
                                 2007-2008 Interest Rates PDF (27.9 KB) [ more ]                                          7/6/2011

                                                                                     Administration
                                 2006-2007 Interest Rates PDF (56.6 KB) [ more ]                                          7/6/2011

                                                                                     Administration
                                 2005-2006 Interest Rates PDF (124.44 KB) [ more ]                                        7/6/2011

                                                                                     Administration
                                 2004-2005 Interest Rates PDF (100.2 KB) [ more ]                                         7/6/2011

                                 History of Variable Interest Rates PDF (86.47 KB)   Administration
                                                                                                                         11/27/2012
                                 [ more ]


                                Interest Rate Memos from ED[ More Info ]

                                  ITEM NAME                                           POSTED BY                         DATE POSTED


                                 2014-2015 Interest Rate Memo PDF (57.86 KB)         Administration
                                                                                                                          5/29/2014
                                  [ more ]

                                 2013-2014 Interest Rate Memo PDF (123.28 KB)        Administration
                                                                                                                          6/26/2013
                                  [ more ]

                                 2012-2013 Interest Rate Memo PDF (77.42 KB)         Administration
                                                                                                                         11/27/2012
                                  [ more ]

                                 2011-2012 Interest Rate Memo PDF (121.26 KB)        Administration
                                                                                                                          7/6/2011
                                  [ more ]

                                 2010-2011 Interest Rate Memo PDF (254.28 KB)        Administration
                                                                                                                          7/6/2011
                                  [ more ]

                                 2009-2010 Interest Rate Memo PDF (121.37 KB)        Administration
                                                                                                                          7/6/2011
                                  [ more ]

                                 2009 Calendar Year Interest Rate Memo PDF (71.75 Administration
                                                                                                                          7/6/2011
                                 KB) [ more ]




                                                                                        1482


http://www.ncher.us/default.asp?page=e0082&DGPCrSrt=&DGPCrPg=2                                                                                                                6/9/2014
Interest & Special Allowance Rate Information - NCHER                    Page 2 of 2
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 94 of 96 PageID# 1660


                 2008-2009 Interest Rate Memo PDF (108.4 KB)        Administration
                                                                                                      7/6/2011
                  [ more ]

                 2008 Calendar Year Interest Rate Memo PDF (72.21 Administration
                                                                                                      7/6/2011
                 KB) [ more ]

                 2007-2008 Interest Rate Memo-Rvsd Attachment       Administration
                                                                                                      7/6/2011
                 PDF (107.98 KB) [ more ]

                 2007-2008 Interest Rate Memo PDF (121.81 KB)       Administration
                                                                                                      7/6/2011
                  [ more ]

                 2007 Calendar Year Interest Rate Memo PDF (55.02 Administration
                                                                                                      7/6/2011
                 KB) [ more ]

                 2006-2007 Interest Rate Memo PDF (69.94 KB)        Administration
                                                                                                      7/6/2011
                  [ more ]

                 2006 Calendar Year Interest Rate Memo PDF          Administration
                                                                                                      7/6/2011
                 (132.24 KB) [ more ]

                 2005-2006 Interest Rate Memo PDF (56.75 KB)        Administration
                                                                                                      7/6/2011
                  [ more ]

                 2005 Calendar Year Interest Rate Memo PDF          Administration
                                                                                                      7/6/2011
                 (155.24 KB) [ more ]


                 Special Allowance Rate Information

                  ITEM NAME                                          POSTED BY                      DATE POSTED


                 History of T-Bill & Commercial Paper Rates(2005)   Administration
                                                                                                      7/6/2011
                 PDF (13.25 KB) [ more ]

                 History of Sp Allowance Rates (2005) PDF (62.2 KB) Administration
                                                                                                      7/6/2011
                 [ more ]

                 History of Sp Allowance Rates by SAP Code (2005)   Administration
                                                                                                      7/6/2011
                 PDF (31.54 KB) [ more ]

                 LaRS & Special Allowance Reporting Table (2010)    Administration
                                                                                                      7/6/2011
                 PDF (112.52 KB) [ more ]


                 Special Allowance Rate Memos from ED[ More Info ]

                  ITEM NAME                                          POSTED BY                      DATE POSTED


                 Special Allowance Rate Memo 3rd Qtr 2005 PDF       Administration
                                                                                                      7/6/2011
                 (111.93 KB) [ more ]

                 Special Allowance Rate Memo 2nd Qtr 2005 PDF       Administration
                                                                                                      7/6/2011
                 (112.24 KB) [ more ]

                 Special Allowance Rate Memo 1st Qtr 2005 PDF       Administration
                                                                                                      7/6/2011
                 (72.88 KB) [ more ]

                 Special Allowance Rate Memo 4th Qtr 2004 PDF       Administration
                                                                                                      7/6/2011
                 (56.44 KB) [ more ]
                 Page 2 of 2
                 1 | 2




                                                               Copyright ©2004-2014
                                                   National Council of Higher Education Resources
                                                       1100 Connecticut Ave. NW, Suite 1200
                                                            Washington, DC 20036-4110
                                                    Phone: (202) 822-2106      Fax:(202) 822-2142

                                       Membership Software Powered by YourMembership.com® :: Legal/Privacy




                                                                        1483


http://www.ncher.us/default.asp?page=e0082&DGPCrSrt=&DGPCrPg=2                                                    6/9/2014
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 95 of 96 PageID# 1661




                                       1484
Case 1:21-cv-00324-TSE-MSN Document 35-1 Filed 06/23/21 Page 96 of 96 PageID# 1662

      History of 91-Day T-Bill and 3-Month Commercial Paper Average Rates

        Quarter        Average           Quarter  Average           Average
        Ending       91-Day Tbill        Ending 91-Day Tbill      3-Month CP
        138#-.!         -$-,"!            138#%%!  *$,'"!            +$&%"!
        096#-.!         -$,("!            096#%%!  *$.)"!            +$++"!
        257#-.!         -$&'"!            257#%%!  +$&."!            +$,'"!
        /54#-.!         ,$-."!            /54#%%!  +$'("!            +$+,"!
        138#.%!         -$%("!            138#%&!  *$%%"!            *$('"!
        096#.%!         -$%("!            096#%&!  ($,,"!            )$&)"!
        257#.%!         ,$,)"!            257#%&!  ($(*"!            ($)&"!
        /54#.%!         ,$'*"!            /54#%&!  &$.,"!            '$%,"!
        138#.&!         +$''"!            138#%'!  &$,+"!            &$-("!
        096#.&!         *$,+"!            096#%'!  &$,*"!            &$-)"!
        257#.&!         *$**"!            257#%'!  &$+,"!            &$,,"!
        /54#.&!         )$++"!            /54#%'!  &$(+"!            &$*%"!
        138#.'!         )$%'"!            138#%(!  &$&,"!            &$',"!
        096#.'!         ($,-"!            096#%(!  &$%+"!            &$&,"!
        257#.'!         ($&)"!            257#%(!   $.*"!            &$%,"!
        /54#.'!         ($&,"!            /54#%(!   $.("!            &$%."!
        138#.(!         ($%*"             138#%)!   $.("!            &$%*"!
        096#.(!         ($%*"!            096#%)!  &$&'"!            &$'("!
        257#.(!         ($%-"!            257#%)!  &$*("!            &$+."!
        /54#.(!         ($&)"!            /54#%)!  '$%+"!            '$'("!
        138#.)!         ($()"!            138#%*!  '$+%"!            '$,-"!
        096#.)!         )$&*"!            096#%*!  '$.)"!            ($'("!
        257#.)!         )$+("!            257#%*!  ($)+"!            ($,)"!
        /54#.)!         *$)+"!            /54#%*!  ($.("!            )$('"!
        138#.*!         *$.*"!            138#%+!  )$)."!            )$,*"!
        096#.*!         *$,."!            096#%+!  )$-("!            *$''"!
        257#.*!         *$*)"!            257#%+!  *$%*"!            *$)*"!
        /54#.*!         *$)("!            /54#%+!  *$%("!            *$(-"!
        138#.+!         *$%-"!            138#%,!  *$&'"!            *$(,"!
        096#.+!         *$&,"!            096#%,!  )$.%"!            *$(-"!
        257#.+!         *$'+"!            257#%,!  )$*&"!            *$(."!
        /54#.+!         *$&&"!            /54#%,!  ($*."!            )$.'"!
        138#.,!         *$'&"!           !138#%-!  '$&%"!            ($')"!
        096#.,!         *$'&"!            096#%-!  &$,&"!            '$,*"!
        257#.,!         *$&-"!            257#%-!  &$+("!            '$-,"!
        /54#.,!         *$')"!            /54#%-!   $(*"!            '$*-"!
        138#.-!         *$&."!            138#%.!   $'("!             $,)"!
        096#.-!         *$&("!            096#%.!   $&-"!            $)&"!
        257#.-!         )$.,"!               !         !                 !
        /54#.-!         )$)%"!               !         !                 !
        138#..!         )$*)"!               !         !                 !
        096#..!         )$+%"!               !         !                 !
        257#..!         )$-'"!               !         !                 !
        /54#..!         *$''"!               !         !                 !


                                                1485
